              Case 2:19-cv-01610-KJM-EFB Document 7 Filed 09/06/19 Page 1 of 2

 1   SEYFARTH SHAW LLP
     Joseph A. Escarez (SBN 266644)
 2   jescarez@seyfarth.com
     2029 Century Park East, Suite 3500
 3   Los Angeles, California 90067-3021
     Telephone:    (310) 277-7200
 4   Facsimile:    (310) 201-5219

 5   Attorneys for Defendant
     OPORTUN, INC.
 6

 7   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (SBN 259178)
 8   nick@wajdalawgroup.com
     6167 Bristol Parkway, Suite 200
 9   Culver City, California 90230
     Telephone:    310-997-0471
10   Facsimile:     866-286-8433

11   SULAIMAN LAW GROUP, LTD.
     Joseph S. Davidson (Pro Hac Vice)
12   jdavidson@sulaimanlaw.com
     2500 South Highland Avenue, Suite 200
13   Lombard, Illinois 60148
     Telephone:    630-581-5450
14   Facsimile:    630-575-8188

15   Attorneys for Plaintiff
     JEANETTE MENESES
16

17
                                   UNITED STATES DISTRICT COURT
18
                                   EASTERN DISTRICT OF CALIFORNIA
19
20
     JEANETTE MENESES                               Case No. 2:19-cv-01610-KJM-EFB
21
                      Plaintiff,                    STIPULATION TO EXTEND TIME TO
22                                                  RESPOND TO INITIAL COMPLAINT BY
              v.                                    NOT MORE THAN 28 DAYS (L.R. 144)
23
     OPORTUN, INC.                                  Date Action Filed: August 21, 2019
24
                      Defendant.
25

26

27

28



     58947206v.1
              Case 2:19-cv-01610-KJM-EFB Document 7 Filed 09/06/19 Page 2 of 2

 1            WHEREAS, on August 21, 2019, plaintiff Jeanette Meneses (“Meneses”) filed the Complaint in

 2   this action against defendants Oportun, Inc. (“Oportun”);

 3            WHEREAS, Meneses served Oportun with the Summons and Complaint on August 23, 2019;

 4            WHEREAS, Oportun’s response to the Complaint currently is due September 13, 2019;

 5            WHEREAS, Montanez and Oportun, through their respective counsel of record, have agreed to

 6   extend the deadline for Oportun to respond to the Complaint by answer, motion or otherwise up to, and

 7   including, October 11, 2019;

 8            WHEREAS, the parties have agreed to extend the time to afford Oportun time to review and

 9   analyze the Complaint;
10            WHEREAS, this Stipulation is made in good faith and not for purposes of delay.

11            IT IS HEREBY STIPULATED by and between the parties, through their respective counsel of

12   record, that:

13            1.     Oportun shall answer or otherwise respond to the Complaint on or before October 11,

14   2019.

15            2.     By signing this stipulation, the parties have not waived any rights or defenses with

16   respect to any potential issue in this litigation, including, but not limited to, the assertion of jurisdictional

17   and any other defenses, either by motion or otherwise.

18
     DATED: September 6, 2019                         SEYFARTH SHAW LLP
19
20                                                    By    /s/ Joseph A. Escarez
                                                            Joseph A. Escarez
21                                                    Attorneys for Defendant OPORTUN, INC.
22

23   DATED: September 6, 2019                         SULAIMAN LAW GROUP, LTD
24
                                                      By    /s/ Joseph S. Davidson
25                                                          Joseph S. Davidson
                                                      Attorneys for Plaintiff JEANETTE MENESES
26

27

28
                                                            2

     58947206v.1
